—Order, Supreme Court, New York County (Herman Cahn, J.), entered March 15, 2001, which, to the extent appealed from as limited by the briefs, denied plaintiffs’ motion for renewal, unanimously affirmed, without costs.
The motion court properly denied renewal based on the lack of a sufficient explanation for plaintiffs’ failure to submit the purportedly new evidence on the original motion, which was occasioned by a tactical decision of counsel (see, Rockefeller *294Univ. v Tishman Constr. Corp. of N.Y., 240 AD2d 341, 343, lv denied 91 NY2d 803; cf., Framapac Delicatessen v Aetna Cas. & Sur. Co., 249 AD2d 36). In any event, the motion court was correct in its observation that, even if the proffered evidence were considered, it would provide no basis for changing the original determination.
We have considered plaintiffs’ other arguments and find them unavailing. Concur—Andrias, J.P., Buckley, Rosenberger, Wallach and Gonzalez, JJ.